UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

         Plaintiff,

                  v.                                           Civil Action No. 04-798 (PLF/GMH)

ALL ASSETS HELD AT BANK JULIUS
BAER & COMPANY, LTD., GUERNSEY
BRANCH, ACCOUNT NUMBER 121128,
IN THE NAME OF PAVLO LAZARENKO,
ET AL.

         Defendants In Rem.


                                        MEMORANDUM OPINION

         This case has been referred to the undersigned for the management of discovery. Currently

ripe for resolution are (1) Claimant Pavel Lazarenko’s (“Claimant”) motion for expenses and at-

torney’s fees totaling $39,718 for Plaintiff’s Austrian Deposition [Dkt. 861]; and (2) Plaintiff’s

cross motion for costs in the amount of $7,324.99 for the deposition in Austria [Dkt. 893]. 1 Upon

consideration of the parties’ filings and the entire record herein, the Court will deny both motions.

The Court’s rationale follows.

                                               BACKGROUND

         The factual background concerning this in rem asset forfeiture action has been set forth in

multiple opinions by District Judge Paul L. Friedman. See, e.g., United States v. All Assets Held


1
  For purposes of adjudicating the instant motions, the relevant docket entries include: (1) Claimant’s Memorandum
in Support of his Motion for Expenses and Attorney’s Fees for Plaintiff’s Austrian Deposition (“Mot.”) [Dkt. 861-1];
(2) Plaintiff’s Memorandum in Support of its Opposition and Cross Motion for Costs in Response to Claimant’s Mo-
tion for Expenses and Attorney’s Fees for Deposition in Austria (“Cross Mot.”) [Dkt. 1017-1]; (3) Claimant’s Oppo-
sition to Plaintiff’s Cross Motion for Costs, and Reply in Support of Claimant’s Motion for Expenses and Attorney’s
Fees for Plaintiff’s Austrian Deposition (“Resp.”) [Dkt. 1014-2]; (4) Plaintiff’s Reply in Support of its Cross Motion
for Costs Incurred Due to Claimant’s Unreasonable Conduct in Thwarting the Deposition and In Responding to his
Unfounded Motion for Fees and Costs (“Reply”) [Dkt.1017-8]; and (5) Claimant’s Supplement to his Vienna Fees’
Motion (“Supp.”) [Dkt. 963–1].
at Bank Julius Baer & Co., Ltd., 772 F. Supp. 2d 191 (D.D.C. 2011). This Court will not repeat

that lengthy history here. Instead, the facts pertinent to the adjudication of the parties’ cross mo-

tions are summarized below. While each party provides its own rendition of the events leading up

to the instant motions, the underlying facts are, for the most part, undisputed.

       A.      Plaintiff’s Notice of Deposition

       On August 18, 2016, Plaintiff sought leave to shorten the period of time prescribed by

Local Rule 30.1 for providing “reasonable notice” of a deposition to occur at least fifty miles

outside Washington, D.C. from two weeks to eight days in order to depose Rafic Daou (“Daou”),

a Lebanese national, at the U.S. Consulate in Vienna, Austria on August 26, 2016. See Pl. Letter

[Dkt. 762-1]; see also LCvR 30.1 (permitting a court to “enlarge or shorten” the reasonable notice

requirement “on application of a party for good cause shown”). To show good cause for its request,

Plaintiff explained that: (1) Daou is a critical third-party witness; (2) Daou first confirmed his

availability for the deposition on August 18, 2016, the day that Plaintiff made its request; (3) Daou

said that he was unavailable on any other date in August and September; (4) travelling to Vienna

was more practical and safer than travelling to Beirut, Lebanon, where Daou lived; and (5) Claim-

ant’s counsel could participate in the deposition by telephone if they could not travel on such short

notice. Pl. Letter [Dkt. 762-1] at 1–2. Claimant objected to Plaintiff’s request, arguing that trav-

elling to Vienna on eight days’ notice was unduly burdensome and provided insufficient time to

prepare. See Cl. Aug. 19, 2016 Letter [Dkt. 766-2]. Additionally, Claimant asserted that Plaintiff

overstated the importance of Daou’s testimony and the urgency of taking Daou’s deposition in

August, referencing a document that Claimant’s counsel received indicating that Daou “preferred

to travel in September[,] though August 26, 2016 could work” for his schedule. Id. at 1–2. Ac-

cording to Plaintiff, however, Daou later changed his mind regarding his availability, informing



                                                  2
the government’s counsel that he would only appear for a deposition on August 26, 2016. See

Order [Dkt.765] at 2. 2

            During an August 19, 2016 telephone conference, the Court ruled in Plaintiff’s favor, and

Claimant filed a letter brief requesting reconsideration of that decision. See Cl. Aug. 22, 2016

Letter [Dkt. 766-1] at 1. After reviewing Claimant’s letter brief and Plaintiff’s response, the Court

issued an Order on August 22, 2016 affirming its decision to grant Plaintiff’s request and allow

the deposition to move forward in Vienna. See Order [Dkt. 765] at 5. In its Order, the Court

highlighted a number of factors that weighed in favor of granting Plaintiff’s request, including:

(1) Daou’s apparent unwillingness to sit for a deposition after August 26, 2016 based on the rep-

resentations of Plaintiff; (2) the Court’s inability to compel Daou, a foreign national, to attend a

deposition abroad; (3) the mutual hardship that both parties would endure by having to prepare

and travel for a deposition on such short notice; (4) the importance of Daou’s testimony, according

to Plaintiff; and (5) the option for Claimant’s counsel to attend the deposition remotely. Id. at 4.

The undersigned, however, recognized Claimant’s concerns and noted that,

         if [Claimant’s] counsel attends the deposition and it does not go forward because
         the government fails to obtain the necessary approval from the Austrian govern-
         ment to take the deposition, the Court will be favorably disposed to granting a re-
         quest from [Claimant] for reimbursement of his counsel’s travel costs, his attor-
         ney’s fees, and any other costs associated with expedited translation of deposition
         exhibits.

Id. at 5.



2
  The document that Claimant is referencing contains notes from an August 12, 2016 interview with Daou conducted
by the government. According to the report, which the undersigned has reviewed, Daou told the government that he
was amenable to being deposed in Austria because he travelled there frequently for work, and that he would prefer be
deposed in September 2016 or on August 26, 2016. After Claimant brought the interview notes to the Court’s atten-
tion, Plaintiff represented that Daou later told the government’s counsel on August 18, 2016 that he would only make
himself available for a deposition on August 26, 2016 in Vienna, and that his offer to be deposed on that date and in
that location was a “take it or leave it” proposition. See Order [Dkt. 765] at 2. Upon receiving this information,
Plaintiff’s counsel immediately contacted Claimant’s counsel and then applied to this Court by letter for an order
shortening the deposition notice requirement in the local rules. Id.

                                                         3
B.       Daou’s First Deposition

         Pursuant to the Mutual Legal Assistance Treat (“MLAT”) between the United States and

Austria and consistent with the long-standing practice between the Department of Justice and its

Austrian counterpart, the Austrian government verbally informed Plaintiff that the government did

not need to make a formal MLAT request to depose Daou in Vienna. See Cross. Mot. at 5. The

government received written confirmation of such two days prior to the deposition, on August 24,

2016. Id. 3 Accordingly, on August 26, 2016, both parties and Daou appear for the deposition at

the United States Consulate in Vienna. Smith Decl. [Dkt. 861-4] at 7. At the start of the deposi-

tion, counsel for Claimant placed on the record his objection that Plaintiff’s counsel had not ob-

tained proper authorization to take the deposition and that it was thus illegal under Austrian law.

Id. at 8–9. Upon hearing this objection, Daou became concerned about potentially violating Aus-

trian law, and an off-the-record discussion ensued. Id. at 2; see also Cross Mot. at 5–6.

         Claimant’s counsel’s objection was based on prior communications with an Austrian attor-

ney who advised him that the deposition of Daou violated Austrian law. See Cross Mot. at 5; see

also Cross Mot. Ex. 5 [Dkt. 895-3]; Smith Decl. [Dkt. 861-4] at 2, 12–13. The night before the

deposition, the Austrian lawyer forwarded Claimant an email written in German from Alexandra

Fialla, who Claimant describes as a “legal official” at the U.S. Consulate in Vienna, stating when

translated that the “interrogation” could not take place on August 26, 2016 without the proper

“Austrian approval.” See Smith Decl. [Dkt. 861-4] at 2, 12–13. 4 Claimant’s counsel objected to


3
 At the time of Daou’s deposition, the government did not have permission from Austria to share this written confir-
mation. See Reply at 3 n.2. After contacting the Austrian government regarding the instant motions, Austria provided
Plaintiff with permission to share the correspondence. Cross Mot. Ex. 1 [Dkt. 1017-2] at 8 n.4.
4
  In full, when translated, the email exchange begins with Claimant’s Austrian attorney asking Fialla if she knows
anything about an “[i]nterrogation before the US Consulate on August 26, 2016[.]” Smith Decl. [Dkt. 861-4] at 13.
In response, Fialla states: “We have informed our colleagues that an interrogation in our premises is subject to Austrian
approval and therefore cannot take place on August 26. I was told that the U.S. Department of Justice might contact
you or the Criminal Justice Department directly.” Id.

                                                           4
the deposition based on this email. Id. at 2. When the parties went off the record, Claimant showed

Daou a copy of the forwarded email and translated the relevant portions from German to English

using Google’s translation tool. Id. at 2. Claimant’s counsel also claims that he showed a copy of

the email to Plaintiff’s counsel at the deposition. Id.

       Daou then asked whether the consulate employee who authored the email could explain

what she meant, and Claimant’s counsel claims that Plaintiff’s counsel “refused” to make her

available.   Id. Instead, and in an effort to clarify any miscommunications, Plaintiff’s counsel

showed Daou a letter from the Austrian government purporting to establish that the United States

had received permission to proceed with the deposition. See id. at 2–3; see also Transcript [Dkt.

907] at 8:20–9:23. The letter, however, was written in German and pre-dates the email that Claim-

ant’s counsel received from the consulate employee. Smith Decl. [Dkt. 861-4] at 2–3. Claimant’s

counsel also contends that Plaintiff did not permit them to view this letter at the deposition. Id. at

3; see also Transcript [Dkt. 907] at 9:12–23.

       According to FBI 302’s documenting the off-the-record discussion, Claimant’s counsel

repeated to Daou that Austria had not authorized the deposition and that his participation in it was

illegal. See Cross Mot. Ex. 2 [Dkt. 895–1] at 1–2. The FBI reports also state that Claimant’s

counsel cautioned Daou that he did not represent the Austrian government and had no authority to

prosecute Daou—statements that the reports indicate Claimant’s counsel refused to make on the

record—but that Daou nevertheless became concerned that he was breaking the law. Id. at 2. To

be sure, Claimant’s counsel contends that some of the allegations in these reports are not accu-

rate—including the charges that Claimant’s counsel would not state on the record that he did not

represent the Austrian government and that he told Daou that continuing with the deposition was




                                                  5
illegal, and an allegation that Claimant’s counsel refused to show Plaintiff’s counsel the forwarded

email from the consulate employee. Silversmith Second Decl. [Dkt. 901–1] at ¶ 3.

       Following this off-the-record discussion, Daou indicated that he wanted to leave, at which

point Plaintiff’s counsel moved him to another room to speak with him privately in an attempt to

clarify any confusion he had regarding the legality of the deposition. See, e.g., Smith Decl. [Dkt.

861-4] at 3. The Consular Chief of the U.S. Embassy in Vienna, Michael Cole, met with Daou

and explained to him that participating in the deposition would not violate Austrian law and that

any disagreement over the deposition’s legality would be resolved by the United States and Aus-

trian governments. Cross Mot. Ex. 2 [Dkt. 895–1] at 4. Despite these reassurances, Daou report-

edly indicated that he felt intimidated by Claimant’s counsel and was concerned about breaking

Austrian law. Id. at 1–2. He also stated that he would be willing to travel to the United States to

complete the deposition, but that he would prefer to set that date at a later time and provide formal

notice to Claimant’s counsel. Id. Daou then left the deposition without providing any meaningful

testimony. Smith Decl. [Dkt. 861-4] at 3.

       C.      Daou’s Second Deposition

       On September 16, 2016, Plaintiff’s counsel noticed Daou’s second deposition for Septem-

ber 30, 2016 in the District of Columbia. Silversmith Decl. [Dkt. 861-3] at ¶ 6. Citing a court-

ordered mediation in an unrelated matter on that date, Claimant’s counsel who had prepared for

and attended the Vienna deposition asked to reschedule the second deposition. Id. at ¶ 8. Claimant

contends that Plaintiff “refused” to reschedule, id., and Daou’s second deposition took place on

September 30, 2016 in the District of Columbia with another one of Claimant’s attorneys present,

see Cross Mot. Ex. 8 [Dkt. 1017-5]. In light of Plaintiff’s counsel’s prior representation that Daou

would only be available for a deposition on August 26, 2016 in Vienna, Claimant’s counsel asked



                                                 6
Daou how he was able to travel to the District of Columbia. Id. at 243:11–14. Daou explained

that he willingly came to the United States at his own expense because he frequently does business

here. Id. at 243:15–244:15; see also Transcript [Dkt. 907] at 11:9–22.

                                       LEGAL STANDARD

       It is well-established that “each party to a lawsuit usually bears its own attorney’s fees

‘unless there is express statutory authorization to the contrary.’” United States v. Wade, 255 F.3d
833, 835 (D.C. Cir. 2001) (quoting Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)). This princi-

ple—also known as the “American Rule”—does not, however, absolutely bar “the shifting of at-

torneys’ fees even in the absence of statute or contract.” F.D. Rich Co., Inc. v. U.S. for Use of

Indus. Lumber Co., Inc., 417 U.S. 116, 129 (1974). Indeed, the Court’s “power to assess costs is

an important and well-recognized tool used to restrain the behavior of parties during litigation.”

Hutto v. Finney, 437 U.S. 678, 695 (1978). Accordingly, Rule 30 of the Federal Rules of Civil

Procedure provides the following two exceptions to the American Rule that allow courts to shift

attorney’s fees for deposition-related misconduct: (1) courts “may impose an appropriate sanc-

tion—including the reasonable expenses and attorney’s fees incurred by any party—on a person

who impedes, delays, or frustrates the fair examination of the deponent,” Fed. R. Civ. P. 30(d)(2);

and (2) “[a] party who, expecting a deposition to be taken, attends [the deposition] in person or by

an attorney may recover reasonable expenses for attending, including attorney’s fees, if the notic-

ing party failed to . . . attend and proceed with the deposition or . . . serve a subpoena on a nonparty

deponent, who consequently did not attend,” Fed. R. Civ. Pro. 30(g). Determining whether to

impose sanctions under these permissive provisions is a decision left to the sound discretion of the

courts, and there is no obligation that a court exercise its discretion to do so. See Fed. R. Civ. P.

30(d)(2) (“The court may impose an appropriate sanction . . . .” (emphasis added)); see also Fed.



                                                   7
Rawle Civ. P. 30(g) (“A party . . . may recover reasonable expenses . . . .” (emphasis added)); Miller

v. Transamerican Press, Inc., 709 F.2d 524, 532 (9th Cir. 1983).

                                         DISCUSSION

       As a threshold matter, there is no dispute—nor can there be—that this Court has the au-

thority to impose sanctions for any discovery violations stemming from Daou’s deposition in Vi-

enna. See Fed. R. Civ. Pro. 30(d)(2); see also Fed. R. Civ. Pro. 30(g). Accordingly, this Court’s

analysis focuses solely on whether it should exercise that discretion. Claimant asserts that he is

entitled to reasonable costs incidental to the Vienna deposition under Rule 30(g) because Plaintiff

did not have the proper authorization to proceed with the deposition and because Plaintiff’s repre-

sentation that Daou would “not make himself available at any other time after August 26” was

“demonstrably false.” Mot. at 7–9. Plaintiff, in turn, contends that Claimant’s motion should be

denied because it had authorization to proceed with the deposition, Daou attended the deposition

and was prepared to testify, and Claimant’s counsel’s conduct was designed “to thwart discovery

of relevant evidence” in this case. Cross Mot. at 9–16. Accordingly Plaintiff believes that Claim-

ant should bear his own costs and should reimburse Plaintiff for “attempting to intimidate the

witness from cooperating.” Id. at 16–18. Alternatively, Plaintiff argues that even if Claimant is

entitled to a reasonable reimbursement, the costs he demands are excessive. Id. at 18–19.

       For the reasons that follow, the undersigned finds that imposing sanctions on either party

is unwarranted and will deny both motions.

       A.      Claimant’s Motion for Expenses and Fees

       Claimant requests that this Court order Plaintiff to pay expenses and attorney’s fees arising

from the Vienna deposition under Rule 30(g) because, according to Claimant, Plaintiff’s failure to

obtain proper authorization ultimately caused the deposition to end prematurely. Mot. at 1–2.



                                                8
       As noted above, Rule 30 gives courts the discretion to allow a party who attends a deposi-

tion expecting it to go forward to “recover reasonable expenses for attending [the deposition],

including attorney’s fees, if the noticing party failed to . . . attend and proceed with the deposi-

tion[.]” Fed. R. Civ. P. 30(g)(1). Even if both parties and a third party deponent are present for

the deposition, however, the “practical spirit” of the Rule suggests that “[a]ttendance without pro-

ceeding forward with a deposition is sufficient to invoke the provisions of Rule 30(g).” Cronin v.

Midwestern Okla. Dev. Auth., 619 F.2d 856, 864 (10th Cir. 1980), rev’d on other grounds Anixter

v. Home-Stake Prod. Co., 77 F.3d 1215 (10th Cir. 1996); see also Westmoreland v. CBS, Inc., 770
F.2d 1168, 1178 (D.C. Cir. 1985) (“Federal Rule of Civil Procedure 30(g) provides for an award

of attorneys’ fees and expenses to the party attending a deposition where the party giving notice

fails to attend and proceed.” (emphasis added)). Although a non-party witness may be physically

present, “his unwillingness to testify is sufficient to justify invocation of this rule.” Greenwood v.

Dittmer, 776 F.2d 785, 790 (8th Cir. 1985) (affirming district court’s grant of attorney’s fees under

Rule 30(g)(2) where all parties and deponent were present for deposition, but deponent refused to

testify because plaintiff failed to properly subpoena the deponent); see also Fino v. McCollum

Mining Co., 93 F.R.D. 455, 459 (N.D. Tex. 1982) (awarding defendant the cost of the deposition

under Rule 30(g)(2) where only a handful of deponents that the plaintiff indicated would volun-

tarily appear and testify actually did, and the “majority of the testimony actually taken and rec-

orded [was] the testimony and argument of the lawyers”).

       When viewed through the lens of this Court’s Order permitting Daou’s deposition to go

forward, the instant facts militate against imposing sanctions on Plaintiff under this line of author-

ity. That Order states that the undersigned would be favorably disposed to granting a request from

Claimant for reimbursement if the deposition did not go forward “because the government fail[ed]



                                                  9
to obtain the necessary approval from the Austrian government to take the deposition . . . .” Order

[Dkt. 765] (emphasis added). That is plainly not the case here. The facts and evidence proffered

by Plaintiff establishes that the government had received the proper authorization from Austria to

depose Daou in the Embassy in Vienna. See supra at p. 4. The pertinent evidence further estab-

lishes that the government communicated with the appropriate officials in Austria to arrange for

the deposition, that the government was not bound by the requirements of the MLAT between

Austria and the United States, and that the Austrian government provided Plaintiff with verbal and

written approval to proceed with the deposition. Id.

        Indeed, if anything, it was the actions of Claimant’s counsel that prevented the deposition

from going forward. Moreover, after Claimant objected to the legality of the deposition on the

record, Plaintiff’s counsel did not sit idly by as Daou walked out. Instead, Plaintiff’s counsel

attempted to mollify Daou’s concerns so that the deposition could proceed as scheduled. See, e.g.,

Cross Mot. Ex. 2 [Dkt. 895–1]. Specifically, Plaintiff’s counsel met with Daou privately and apart

from Claimant, enlisting the help of the Chief of the United States Embassy in Vienna to explain

that they had properly arranged the deposition in compliance with Austrian law. Id. While Claim-

ant now suggests that these attempts by Plaintiff’s counsel to proceed with the deposition outside

Claimant’s counsel’s presence were made in bad faith, the Courts sees no basis to read any nefar-

ious intent into Plaintiff’s description of the events.

        Furthermore, the Court finds that the two points Claimant cites in support of his assertion

that Plaintiff’s counsel behaved in bad faith with regard to the Vienna deposition—that Daou evi-

dently was available for a deposition on later dates and that Plaintiff’s counsel did not show Claim-

ant’s counsel the written authorization they had received from Austria permitting the deposition to

go forward—are unavailing. Mot. at 9. In regards to whether Plaintiff misstated the urgency of



                                                  10
its need to take the deposition, the undersigned recognizes that Plaintiff’s counsel was acting on

the information they received from Daou in the days immediately prior to the deposition and went

forward on the understanding at the time that this was their only opportunity to take the deposition.

Transcript [Dkt. 907] at 6:3–14. Beyond the report in early August 2016 detailing a conversation

in which Daou suggested that he would be available in September 2016—an offer that Plaintiff

maintains Daou later rescinded—there is no other evidence to support Claimant’s conclusion that

Plaintiff misrepresented Daou’s availability to disadvantage Claimant’s counsel at the time Plain-

tiff noticed the deposition. As for Plaintiff’s counsel’s alleged failure to show Claimant’s counsel

the communications with Austria, which Claimant believes is evidence that Plaintiff “knows it

lacked approval” to proceed with the deposition, Mot. at 9, Austria had not explicitly given Plain-

tiff’s counsel its consent to share the communications at the time of the deposition and Plaintiff’s

counsel’s conduct was thus not inappropriate. See supra n.3. Accordingly, the undersigned will

deny Claimant’s motion.

       B.      Plaintiff’s Cross Motion for Expenses and Fees

       In response to Claimant’s motion, Plaintiff filed a cross motion for fees, contending that

(1) the government had the proper authorization to proceed with the deposition and Daou appeared

ready to testify, and (2) Claimant should reimburse the government for “attempting to intimidate

the witness from cooperating.” Cross Mot. at 9–19. While Plaintiff does not cite any legal au-

thority to support its contention that Claimant ought to reimburse Plaintiff’s expenses, Rule

30(d)(2) provides that this Court “may impose an appropriate sanction—including the reasonable

expenses and attorney’s fees incurred by any party—on a person who impedes, delays, or frustrates

the fair examination of [a] deponent.” Fed. R. Civ. Pro. 30(d)(2). This rule is meant to authorize




                                                 11
courts to “impose the costs resulting from obstructive tactics that unreasonably prolong a deposi-

tion on the person engaged in such obstruction.” Fed. R. Civ. Pro. 30(d)(2) advisory committee’s

notes. As such, the purpose of Rule 30(d)(2) sanctions is to penalize counsel who “impede[],

delay[], or frustrate[] the fair examination” of deponents without a good faith basis in law or fact

for doing so. Security Nat’l Bank of Sioux City, IA v. Day, 800 F.3d 936, 939 (8th Cir. 2015)

(affirming sanctions imposed on defense counsel where counsel made 115 bad faith “form objec-

tions” during a deposition, frustrating the fair examination of the deponent).

       In deciding whether to award sanctions under this Rule, “the court should consider all the

circumstances, such as whether the failure [to proceed with the deposition] was inadvertent or in

bad faith.” Barrett v. Brian Bemis Auto World, et al., 230 F.R.D. 535, 537 (N.D.Ill. 2005). Ap-

plying that standard here, the Court finds that the totality of the circumstances does not support

granting Plaintiff’s cross motion. It appears that Claimant’s counsel’s on-the-record objection to

the deposition was based on incomplete knowledge of the circumstances. In any event, there is

insufficient evidence to conclude that his objection was made in bad faith or in an effort to “intim-

idate the witness from cooperating.” Cross Mot. at 16. Indeed, Claimant’s counsel appears to

have based his objection on his own internet research and on a forwarded, German-language email

that he received from an Austrian attorney in which an employee at the U.S. Consulate wrote that

the deposition was not authorized to go forward. Silversmith Decl. [Dkt. 861-4] at 13 (“We have

informed our colleagues that an interrogation in our premises is subject to Austrian approval and

therefore cannot take place on August 26. I was told that the U.S. Department of Justice might

contact you or the Criminal Justice Department directly.”). While, in retrospect, Claimant’s coun-

sel sought information about the propriety of the deposition from the wrong authority, Claimant

cannot be faulted for attempting to gather information from an ostensibly credible source regarding



                                                 12
the laws surrounding a hastily scheduled deposition and placing his objections, however mis-

guided, on the record. In other words, while based on incorrect information, Claimant’s counsel’s

conduct does not support Plaintiff’s allegation that he was seeking to “thwart discovery of relevant

evidence” by intimidating a deponent with wholly fabricated allegations. See Cross Mot. at 12–

16. Accordingly, the undersigned denies Plaintiff’s cross motion for expenses and fees.

                                         CONCLUSION

       The parties’ competing motions are DENIED. An appropriate Order will accompany this

Memorandum Opinion.

                                 *       *       *       *      *

       The parties are hereby advised that, under the provisions of Local Rule 72.2(b) of the

United States District Court for the District of Columbia, any party who objects to the under-

signed’s ruling must file a written objection thereto with the Clerk of this Court within 14 days of

the party’s receipt of this Memorandum Opinion and accompanying Order. The written objections

must specifically identify the portion of the Memorandum Opinion and Order to which objection

is made and the basis for such objections. See LCvR 72.2(b).
                                                                      Digitally signed by G.
                                                                      Michael Harvey
                                                                      Date: 2017.09.20
Date: September 20, 2017                                              18:15:06 -04'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                13